       Case 3:16-cr-00352-RDM Document 105 Filed 07/08/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

       v.                                         3:16-CR-352
                                                  (JUDGE MARIANI)
AARON BROUSSARD,

                     Defendant.

                                          ORDER

       AND NOW, this Sih Day of July, 2020, for the reasons set forth in the accompanying

memorandum of law, IT IS HEREBY ORDERED that Defendant Aaron Broussard's Motion,

entitled "Motion to Dismiss Pursuant to Federal Criminal Procedural Rule 18: Place of

Prosecution and Trial," (Doc. 100), is DENIED. Specifically, Defendant's pre-trial motion is

DENIED to the extent that it seeks dismissal of the superseding indictment for improper

venue under Rules 12(b)(2), 12(b)(3), and 18 of the Federal Rules of Criminal Procedure.

Defendant's motion is also DENIED insofar as it requests that this case be transferred to the

District of Minnesota in the interest of convenience under Rule 21 b).
